               Case 7:19-po-06357 Document 1 Filed on 04/19/19 in TXSD Page 1 of 1
AO91 (Rev. 12/03) Criminal Complaint                                                AUSA

                             UNITED STATES DISTRICT COURT

                                          Southern District Of Texas McAllen Division

UNITED STATES OF AMERICA                                              CRIMINAL COMPLAINT
            vs.
                                                                        Case Number: 7:19-po-06357
Jorge Misael BUESO-Banegas
IAE
Honduras 2000


         I, the undersigned complainant state that the following is true and correct to the best of my
knowledge and belief. On or about            April 17, 2019        in           Hidalgo                County, in
the                            Southern District Of Texas                           defendant(s) did,
Being then and there an alien, did, knowingly and unlawfully enter the United States at a place other
than as designated by immigration officers;




in violation of Title            8          United States Code, Section(s)               1325(a)(1)
I further state that I am a(n)              Border Patrol Agent           and that this complaint is based on the
following facts:
Jorge Misael BUESO-Banegas was encountered by Border Patrol Agents near Hidalgo, Texas on
April 17, 2019. When questioned as to his citizenship, defendant stated that he was a citizen and
national of Honduras, who had entered the United States illegally on April 17, 2019 by rafting across
the Rio Grande River near the Hidalgo, Texas Port of Entry.


I DECLARE UNDER PENALTY OF PERJURY THAT THE STATEMENTS IN THIS
COMPLAINT ARE TRUE AND CORRECT.

Continued on the attached sheet and made a part of this complaint:               Yes            No

                                                                         /S/ Meador, Kellen Border Patrol Agent
                                                                         Signature of Complainant
                                                                         Meador, Kellen Border Patrol Agent
                                                                         Printed Name of Complainant
Sworn to before me and signed in my presence,
April 19, 2019                                                   at     McAllen, Texas
Date                                                                    City/State

Peter E Ormsby                       U.S. Magistrate Judge
       Name of Judge                     Title of Judge                                 Signature of Judge
